Citation Nr: 1610130	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a right great toe injury.

2.  Entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to a rating higher than 10 percent for right knee subluxation.

4.  Entitlement to a compensable rating for residuals of a left varicocele.

5.  Entitlement to a compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims for higher ratings.

The matter was remanded by the Board in September 2012 to accommodate the Veteran's request for a hearing.  He later testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2013.  The matter was then remanded again in September 2013 for additional evidentiary development.  Following completion of that development, the Board decided the Veteran's claims in September 2014, granting a separate 10 percent rating for right knee instability under Diagnostic Code (DC) 5257, but otherwise denying the Veteran's claims for higher ratings.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties in September 2015, the Court maintained the separate 10 percent rating for knee instability granted by the Board, but otherwise remanded the matter back to the Board in October 2015 for further action consistent with the terms of the JMR.

The issue of entitlement to service connection for a torn right hamstring secondary to the Veteran's service-connected right knee disabilities has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a compensable evaluation for residuals of a varicocele is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right great toe injury residuals are functionally equivalent to amputation of the great toe; moderate malunion or nonunion of the metatarsal bone has not been demonstrated.

2.  The Veteran's right knee patellofemoral syndrome is manifested by full extension and at least 80 degrees of flexion, to include limitations due to pain and repetitive testing.

3.  The Veteran's right knee subluxation is manifested by subjective reports of instability, with no physical findings of instability.

4.  The Veteran is already in receipt of special monthly compensation for loss of use of a creative organ, and his erectile dysfunction is not manifested by any deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for residuals of a right great toe injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5283 (2015).

2.  The criteria for a rating higher than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5261 (2015).

3.  The criteria for a rating higher than 10 percent for right knee subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5257 (2015).

4.  The criteria for a compensable rating for erectile dysfunction, exclusive of special monthly compensation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b, DC 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As noted above, the Board previously decided the claims on appeal in a September 2014 decision, and those claims have been remanded back to the Board by the Court for further adjudication consistent with the terms of the JMR.  "A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014).

In this case, the JMR did not identify any deficiencies in this with respect to VA's duty to notify or the Board's September 2014 analysis of that duty.  The Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the JMR identified a defect in the Board's September 2014 analysis of the duty to assist as it pertains to private treatment records.  The Veteran submitted a May 2014 release form requesting VA to obtain treatment records from the Tulane Medical Center pertaining to his varicocele for the period from 1996 to 2005, and his erectile dysfunction for the period from 1996 to the "present."  While the Board found that the records from 1996 to 2005 relating to the varicocele were not relevant to the period on appeal, it did not make a determination regarding the records for ED dated through the present.

The Board notes that records from the Tulane Medical Center dated through January 2014 have already been associated with the claims file pursuant to earlier requests by VA.  Aside from a May 2008 report documenting a varicocelectomy procedure, these records contain no evidence relating to the varicocele or ED conditions.  To the extent that records dated from January 2014 are not associated with the file, the appropriate remedy would be to remand the relevant issues on appeal back to the AOJ in order to obtain them.  However, the Board notes that VA sent a letter to the Veteran in July 2015 specifically requesting that the Veteran provide records from the Tulane Medical Center for the period from January 2014 through the present, or that he submit an updated authorization to allow VA to request those records on his behalf.  To date, no response has been received.  Therefore, further action with respect to these records is not warranted.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his service-connected disabilities on appeal.

The JMR identified a defect in the Board's September 2014 analysis of the duty to assist.  Specifically, the Veteran was afforded a VA examination for his right knee patellofemoral syndrome in October 2013.  The examiner recorded that "[i]t is not feasible to produce an opinion [as to whether] [p]ain, incoordination, weakness, or fatigability could limit functional ability BUT there is NO way of adding information about how much decrease of [range of motion] if any occurs during a flare-up[.]" (emphasis in original).  He explained this conclusion by stating, in pertinent part, that without an examiner present during the flare-up, it "is just a guess from the Vet which would be inaccurate self-serving NONOBJECTIVE statement." (caps in original).  The JMR states that the Board must analyze whether this statement regarding the effect of flare-ups was adequate to satisfy the duty to assist.

The Board finds the examination to be adequate.  First, the Board notes that, during the October 2013 VA examination, the only flare-ups reported by the Veteran related to his posterior thigh injury, not his knee.  With respect to the knee, the examiner obtained range of motion findings for the right knee, and specifically stated that there was no painful motion during testing.  The examiner also had the Veteran perform repetitive testing, and noted that there was no resulting decrease in range of motion.  The examiner was also correct that the Veteran could only "guess" at the additional range of motion impairment associated with a flare-up.  While the Veteran can report generally on his knee symptoms, including range of motion, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of assessing the range of motion of his right knee to the specific degree measurements required by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The Veteran has not been shown to be competent in using a goniometer.  See 38 C.F.R. § 4.46 (the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted with VA).

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Right Great Toe

The Veteran is currently assigned a 10 percent rating under DC 5299-5283 for his right great toe injury residuals.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 . When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

DC 5283 is used for evaluating malunion or nonunion of the tarsal or metatarsal bones; and provides a 10 percent rating for moderate malunion or nonunion, a 20 percent rating for moderately severe malunion or nonunion, and a 30 percent rating for severe malunion or nonunion.  A 40 percent evaluation for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

VA records dated January 2008 noted joint pain in the toe without swelling.

The Veteran underwent a VA examination in July 2008.  He reported pain in the first metatarsophalangeal joint of the right foot with standing and walking, and flare-ups on a weekly basis, lasting less than one day.  On examination, the Veteran had painful motion of 10 degrees of dorsiflexion with tenderness.  There was evidence of abnormal weight bearing.  There was no instability, weakness, or swelling.  X-rays showed some degenerative changes.

VA records dated April 2011 reflect that the Veteran could not wear tight shoes, and had to buy shoes that were one size bigger to relieve his pain.  A July 2011 VA treatment note shoes the Veteran complained of recurrent big toe pain and swelling, although there was no swelling or redness observed at the time of the examination.  The Veteran was described as having full range of motion of the feet.

Private records from April 2012 noted tenderness in the first metatarsal.  Range of motion was decreased.  X-rays again revealed some degenerative changes at the metatarsophalangeal joint.

VA records dated March 2013 show the Veteran complained of pain over the first metatarsal.  Examination revealed moderate swelling, and 20 degrees of range of motion with pain.  He was prescribed orthotic shoes.

A December 2013 VA examiner indicated that the Veteran had severe hallux rigidus, functionally equivalent to amputation of the great toe.  He had 5 degrees of passive, painful dorsiflexion.  He also had an apropulsive gait.  There was no malunion or nonunion of the metatarsal bone.

Based on this evidence, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's right great toe disability.  As noted above, the Veteran's condition is rated by analogy under DC 5283.  A higher 20 percent rating under that code applies to "moderately severe" malunion or nonunion of the metatarsal bone, and "moderately severe" is not specifically defined in the rating schedule.  

However, the December 2013 VA examiner indicated that the Veteran's disability was functionally equivalent to amputation of the great toe.  DC 5280 contemplates unilateral hallux valgus that is rated as 10 percent disabling when such disability, as here, is functionally equivalent to amputation of the great toe.  In other words, the rating schedule generally contemplates great toe disabilities that are functionally equivalent to amputation to be 10 percent disabling, which is consistent with the assigned rating.  Moreover, the assigned rating by analogy under DC 5283 contemplates malunion or nonunion of the metatarsal bone, and a higher 20 percent rating under that code is not appropriate when there is no such actual malunion or nonunion.

Notably, actual amputation of the great toe is rated as 10 percent or 30 percent disabling, depending on whether there is metatarsal involvement.  See 38 C.F.R. § 4.71a, DC 5171.  In this case, because the Veteran's great toe disability is functionally equivalent to amputation, but not characterized by actual amputation, the rating schedule specifically calls for a 10 percent rating.

The JMR stated that the Board's September 2014 analysis of the Veteran's great toe disability was in error because the Board found that the disability was more appropriately rated under DC 5281, and evaluating the Veteran's protected disability rating under a different code amounted to a reduction of the protected rating.  See Murray v. Shinseki, 24 Vet. App. 420, 428 (2011) (holding that a change in diagnostic codes amounts to a reduction of the protected disability rating to 0 percent before the assignment of the new disability under a different diagnostic code).

The Board emphasizes that in this current decision, it is not holding that the Veteran's toe disability is more appropriately rated under DC 5280.  Rather, the Board is merely citing DC 5280 as a reference point for why the current rating under DC 5283 is appropriate, and why a higher rating is not warranted.

B.  Right Knee Patellofemoral Syndrome

The Veteran is assigned a 10 percent rating under DC 5299-5261 for his patellofemoral syndrome, based on limitation of motion.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

DC 5261 addresses limitation of extension of the leg.  A 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

Under DC 5260, for limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , DC 5260.

In this case, a higher rating for patellofemoral syndrome is not warranted.  Extension was noted to be 0 degrees throughout the appeal period, including during a June 2008 VA examination, March 2013 VA records noting "full" range of motion, April 2013 private records, and an October 2013 VA examination.  Zero degrees of extension is normal under the provisions of the rating schedule and is not consistent with a compensable level of limited extension under DC 5261.

In addition, flexion in the right knee was, at worst, limited by pain to 80 degrees during a June 2008 VA examination, with no additional limitation following repetitive testing.  This does not correspond to a compensable rating under DC 5260.  Additional records from the appeal period reflect "full" range of motion in March 2013 VA records, 110 degrees of flexion in April 2013 private records, and 120 degrees of flexion during an October 2013 VA examination, with no additional limitation due to painful motion or repetitive testing.  Therefore, a compensable rating under DC 5260 is not appropriate.

The Board has considered other diagnostic codes relating to the knee.  However, the evidence in this case is not consistent with DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), or DC 5263 (genu recurvatum).

C.  Right Knee Subluxation

The Veteran is assigned a 10 percent rating under DC 5257 for instability in his right knee.  DC 5257 addresses "other" knee impairment, including lateral instability or recurrent subluxation.  A 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71, DC 5257.

With respect to this issue, the JMR stated that the Board failed to provide an adequate statement of reasons and bases for its September 2014 determination that a higher rating under DC 5257 was not warranted.  Specifically, the Board did not reference statements from the Veteran that his knee gives way while he is walking, generally, and sometimes prevents him from standing.

During his June 2008 VA examination, the Veteran reported that his symptoms including giving way.  In a December 2009 statement, he reported that his knee gives way while walking or climbing stairs.  In VA treatment records dated November 2010, he reported that his knee gives way 1 to 2 times per week.  Additional records from April 2011 show the Veteran reported that his knee felt like it gave out on him while walking.  In March 2013, the Veteran reported that he had fallen several times while playing basketball due to knee instability.

However, in addition to the above, the Veteran denied episodes of dislocation or subluxation of the knee in VA examinations from June 2008 and October 2013.  The record also contains objective medical findings.  Specifically, the June 2008 VA examination, March 2013 VA records, and October 2013 VA examination all found no evidence of knee instability during physical examination.  Indeed, there is no positive physical finding of instability or joint laxity during the appeal period.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as giving way of the knee.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when the Veteran's account of his symptomatology is viewed collectively with the other medical evidence of record, the resulting disability picture is consistent with the assigned rating.  That is, the Board finds that the lack of any objective or physical evidence of instability throughout the appeal period is not consistent higher 20 percent rating for "moderate" instability of the knee.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is "the responsibility of the trier of fact fairly to... weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.").

D.  Erectile Dysfunction

The Veteran is currently assigned a 0 percent rating under DC 7522 for erectile dysfunction.  Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the Veteran has asserted that his disability is manifested by some deformity of the penis.  However, VA examinations dated July 2008 and November 2013, as well as private records from February 2013, reflect normal findings with respect to the penis.

The Board has considered the Veteran's statements, and notes that he is competent to report a penile deformity.  However, the medical evidence above simply does not reflect any such manifestation, and therefore a 20 percent rating under DC 7522 is not warranted.

The assignment of a rating under this code also allows for an award of special monthly compensation for loss of use of a creative organ, but the Veteran is already in receipt of this benefit.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right great toe, right knee, and erectile dysfunction conditions with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain and functional loss associated with the Veteran's right great toe condition, to include functional loss equivalent to amputation, is specifically contemplated by the rating schedule.  The Veteran also has separate ratings addressing both limitation of motion and instability associated with his right knee.  With respect to his erectile dysfunction, there is no actual deformity of the penis as contemplated by the rating schedule, and the Veteran is otherwise compensated for loss of use of a creative organ.

The JMR identified specific areas that require the Board's attention in its extraschedular analysis.  First, with respect to the right toe, the evidence reflects findings of an apropulsive gait, and treatment with medication and custom orthotics.  The Board notes, however, that an apropulsive gait is inherently contemplated with any disability involving the lower extremities, which in this case are two-fold, namely the toe and the knee.  See 38 C.F.R. § 4.10 (the basis of disability evaluations is the ability of the body as a whole...or of a system or organ of the body to function under the ordinary conditions of daily life).  In addition, the specific treatment used for a disability may be indicative of the severity of that disability, as contemplated in various parts of the rating schedule.  See generally 38 C.F.R. § 4.118 (schedule of ratings - skin); 38 C.F.R. § 4.130 (schedule of ratings - mental disorders).  However, the mere existence of treatment, such as medication or orthotics in this case, are not "symptoms" which are overlooked by the rating schedule, and certainly do not reflect an exceptional or unusual disability picture required extraschedular evaluation.  To hold otherwise would produce an absurd result, whereby the most common forms of treatment for a service-connected disability, such as medication or physical therapy, would potentially trigger an extraschedular referral.  The Court has recognized the affirmative duty to avoid an interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  See also Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous).

The second area identified in the JMR references evidence that the Veteran sustained a torn hamstring as a result of his knee giving way.  As seen above, the Board has referred out a claim for service connection for a torn hamstring, to include as secondary to the service-connected right knee disability.  See 38 C.F.R. § 3.310.  This hamstring condition, however, is a separate disability that is contemplated by wholly separate rating criteria.  See 38 C.F.R. § 4.73.  It is not a manifestation of the Veteran's right knee disability to be evaluated at this time.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating higher than 10 percent for residuals of a right great toe injury is denied.

A rating higher than 10 percent for right knee patellofemoral syndrome is denied.

A rating higher than 10 percent for right knee subluxation is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

With respect to the Veteran's varicocele residuals, additional development is warranted.

The JMR stated that, in its September 2014 decision, the Board did not discuss whether the Veteran was entitled to a compensable rating under 38 C.F.R. § 4.115a for urinary frequency.  It further stated that the potential applicability of the urinary-frequency criteria was raised in treatment records dated February 2013, which noted that the Veteran had frequency every 2 hours and nocturia 3 to 4 times.  The Board notes additional records from October 2010, March 2013, and December 2013 reference urinary symptoms.

However, it is unclear from the record whether these symptoms are actually associated with the Veteran's varicocele residuals, which are rated under DC 7523 (atrophy of the testes).  Therefore, the matter should be remanded for a VA examination to both evaluate the Veteran's testes and provide an opinion as to the relationship, if any, between his urinary symptoms and his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his varicocele residuals, and to provide an opinion on the etiology of his urinary symptoms.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner should take a history from the Veteran.

Following completion of the examination, the examiner must address the following:

a.  Does the Veteran have atrophy of one or both testes?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's urinary symptoms (urinary frequency, nocturia) are a manifestation of his varicocele residuals?

The examiner must provide a complete explanation for all responses, citing to evidence in the claims file when necessary.  If the examiner is unable to provide a requested opinion without resorting to speculation, he/she must explain why this is the case.

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


